Filed 2/18/21 P. v. Martinez CA2/4
(unmodified opinion attached)
          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
              SECOND APPELLATE DISTRICT
                      DIVISION FOUR
 THE PEOPLE,                     B301489
                                 (Los Angeles County
     Plaintiff and Appellant,    Super. Ct. No. BA468983)

          v.                                                 ORDER MODIFYING
                                                             OPINION AND DENYING
 BLAS ASAEL MARTINEZ,                                        PETITION FOR
                                                             REHEARING
          Defendant and Respondent.
                                                             NO CHANGE IN
                                                             JUDGMENT

THE COURT*:
       The opinion filed January 22, 2021, in the above-entitled
matter is ordered MODIFIED as follows:
       1. On page 11 of the opinion, a new section is added to the
Discussion. That new section is to read as follows:
“III. Assembly Bill No. 1950
       Martinez’s case was submitted on November 12, 2020. On
January 22, 2021, this court filed its opinion remanding the case
to the trial court for a hearing to determine Martinez’s ability to
pay attorneys’ fees. In all other respects, the judgment was
affirmed. On January 26, 2021, Martinez filed a petition for
rehearing, arguing Assembly Bill No. 1950 (2019-2020 Reg. Sess.)
should apply to him. Assembly Bill No. 1950, signed by the
Governor on September 30, 2020, and effective on January 1,
2021 (Stats. 2020, ch. 328, § 2), reduces felony probation terms to
two years, with certain exceptions, by modifying Penal Code
section 1203.1. Effective January 1, 2021, Penal Code section
1203.1, subdivision (a) reads: “The court, or judge thereof, in the
order granting probation, may suspend the imposing or the
execution of the sentence and may direct that the suspension
may continue for a period of time not exceeding two years, and
upon those terms and conditions as it shall determine . . . .” We
directed the Attorney General to file an answer to Martinez’s
petition for rehearing. In its answer, the Attorney General does
not contest Martinez’s argument that he is entitled to relief. The
parties cite several recent Court of Appeal decisions in support of
the argument that Assembly Bill No. 1950 applies to Martinez’s
case, which is not yet final. (See, e.g., People v. Quinn (2021) 59
Cal.App.5th 874; People v. Sims (2021) 59 Cal.App.5th 943.) On
remand, the trial court is directed to determine whether Martinez
is entitled to relief under Assembly Bill No. 1950.”
       2. The first sentence of the Disposition (“The case is
remanded for a hearing to determine Martinez’s ability to pay
attorneys’ fees.”) is deleted in its entirety and replaced with “The
case is remanded for a hearing to determine Martinez’s ability to
pay attorneys’ fees and whether he is eligible for relief under
Assembly Bill No. 1950.”
       These modifications do not change the judgment.
       The petition for rehearing is DENIED.

____________________________________________________________
WILLHITE, Acting P.J.       COLLINS, J.      CURREY, J.




                                 2
Filed 1/22/21 P. v. Martinez CA2/4 (unmodified opinion)
           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
     California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
  opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                      DIVISION FOUR



 THE PEOPLE,                                                 B301489

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. BA468983
        v.

 BLAS ASAEL MARTINEZ,

        Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Michael D. Abzug, Judge. Affirmed in part,
remanded with directions.
      James M. Crawford, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Attorney General, Scott A. Taryle and David A. Voet, Deputy
Attorneys General, for Plaintiff and Respondent.
                        INTRODUCTION

       A jury convicted defendant and appellant Blas Martinez of
attempting to meet a minor for lewd purposes, and the trial court
placed him on formal probation. On appeal, he raises two
arguments: (1) his conviction must be reversed because it is
unsupported by substantial evidence; and (2) the trial court erred
by imposing attorneys’ fees without holding an ability to pay
hearing. We affirm the conviction, but remand the case so the
trial court can hold a hearing on Martinez’s ability to pay
attorneys’ fees.

               PROCEDURAL BACKGROUND

      The Los Angeles County District Attorney filed an
information charging Martinez with meeting a minor for lewd
purposes. (Pen. Code,1 § 288.4, subd. (b).) A jury acquitted
Martinez of the charged offense, but convicted him of felony
attempting to meet a minor for lewd purposes. (§§ 664, 288.4,
subd. (b).)2 The trial court suspended imposition of sentence and
placed Martinez on formal probation for five years, with the
condition that he serve 16 days in county jail. Martinez timely
appealed.



1     All undesignated statutory references are to the Penal
Code.

2     Section 1159 provides: “The jury, or the judge if a jury trial
is waived, may find the defendant guilty of any offense, the
commission of which is necessarily included in that with which he
is charged, or of an attempt to commit the offense.”




                                 2
                  FACTUAL BACKGROUND

      Los Angeles County Sheriff’s Deputy Hiraudi Lopez-
Romero worked with the Human Trafficking Bureau as an
undercover decoy in human trafficking, pandering, and
prostitution investigations. In 2018, Deputy Lopez-Romero
created a profile for “Katie” on the social media website
Meetme.com. “Katie” was presented as an 18-year-old Hispanic
female.
      On June 14, 2018, Deputy Lopez-Romero received messages
from Martinez responding to Katie’s profile. The first message
stated: “Hi Katie!!!” Deputy Lopez-Romero replied, “Hey.”
Martinez responded, “Let$ play babe!” According to Deputy
Lopez-Romero, the use of the “$” sign indicated an intent to
exchange money for sex. Deputy Lopez-Romero asked for
Martinez’s phone number, which she used to send him text
messages.
      Deputy Lopez-Romero asked Martinez if he wanted to play
using three “$” signs. Martinez responded, “Yes, I do babe.”
Deputy Lopez-Romero asked what Martinez was interested in,
and Martinez replied, “a truly pornstar experience.” Deputy
Lopez-Romero asked Martinez if he wanted “sex & BJ,” meaning
sexual intercourse and oral copulation. Martinez replied, “Yes.”
Deputy Lopez-Romero texted, “$120 with condom.” Martinez
asked “Katie” if she could “host,” which was a way of asking if she
had a hotel room for the sexual encounter. Deputy Lopez-Romero
responded, “Monterey Park . . . we can get a hotel by me for cheap
but u [sic] have to get it because im [sic] 16.”
      On June 15, 2018, Martinez texted, “are u [sic] free?”
Martinez later texted, “Let$ play babe[.]” Deputy Lopez-Romero




                                3
did not reply. On June 17, 2018, Martinez again texted, “Let$
play babe[.]” Deputy Lopez-Romero did not reply.
       The following day, June 18, 2018, Martinez again texted
“Let$ play babe[.]” Deputy Lopez-Romero replied, “[h]ey $40 bj
with condom . . . sex $80 everything else extra.” Martinez replied,
“where you at babe?” Deputy Lopez Romero texted, “Monterey
Park, but I’m busy today . . . I’m available again in the morning.”
       On June 19, 2018, Deputy Lopez-Romero texted Martinez
and asked, “what kind of date did you want again?” Martinez
replied, “full[,]” meaning he wanted oral copulation and sexual
intercourse.” Deputy Lopez-Romero texted, “mkayy [sic] so bj &
sex $120 with condom.” Martinez replied, “ok.” Martinez asked
Deputy Lopez-Romero where she was located. Deputy Lopez-
Romero texted, “by Cal State LA . . . when ur [sic] . . . nearby, I
will send you an address.” Martinez replied, “ok.” Deputy Lopez-
Romero texted, “only thing is u [sic] need to get the room because
I’m 16. It’s like $40 for an hour . . .” Martinez replied, “ok.”
Deputy Lopez-Romero texted, “what time do u [sic] want to meet?
Soon???” Martinez replied, “Can I see a pic [sic] of you?” Deputy
Lopez-Romero sent Martinez a photograph of a young female
chosen from stock photographs found online. Martinez texted,
“are you affiliated, related or working with any law enforcement
agency?” Deputy Lopez-Romero replied, “No, I’m not . . . I’m just
trying to make some easy moneyyy [sic].” Martinez replied, “give
me 45 minutes . . . ” Deputy Lopez-Romero responded, “how
about 12 then?” Martinez replied, “OK.” About 30 minutes later,
Deputy Lopez-Romero texted, “I’m almost ready . . . are u [sic]
almost coming.” Martinez replied, “yes I am.”
       Deputy Lopez-Romero told Martinez to meet her at a
Burger King located at 1540 North Eastern Avenue. Between




                                 4
12:30 and 1:00 p.m., Deputy Lopez-Romero was parked in an
unmarked police car at the Burger King when Martinez drove up
in a gray car. Detective Cevin Preston was in a separate
unmarked car. Martinez got out of his car, looked through a fence
toward Burger King for 30 to 45 seconds, got back in his car, and
drove away. Moments later, Detective Preston initiated a traffic
stop and arrested Martinez.

                          DISCUSSION

   I.    Substantial evidence supports Martinez’s
         conviction

       Martinez first argues the record contains insufficient
evidence to sustain his conviction, and that his conviction
therefore violated his constitutional right to due process. We
reject this contention.
       In reviewing a judgment for sufficiency of the evidence, a
court must review the record in the light most favorable to the
judgment to determine if there is substantial evidence from
which any rational trier of fact could find each element of the
crime beyond a reasonable doubt. (Jackson v. Virginia (1979) 443
U.S. 307, 318-319 [99 S.Ct. 2781, 61 L.Ed.2d 560]; People v.
Staten (2000) 24 Cal.4th 434, 460.) Substantial evidence is
evidence that is “reasonable in nature, credible, and of solid
value. [Citations.]” (People v. Johnson (1980) 26 Cal.3d 557, 576.)
Substantial evidence includes circumstantial evidence and
reasonable inferences based on that evidence. (In re James D.
(1981) 116 Cal.App.3d 810, 813-814.) In reviewing a sufficiency
claim, we “presume in support of the judgment the existence of




                                 5
every fact that the trier of fact could reasonably deduce from the
evidence. [Citation.]” (People v. Medina (2009) 46 Cal.4th 913,
919.) “Because we must draw all inferences in support of the
judgment, a defendant bears an ‘enormous burden’ when
challenging the sufficiency of the evidence. [Citation.]” (People v.
Vasco (2005) 131 Cal.App.4th 137, 161.)
       Section 288.4, subdivision (a)(1) provides: “Every person
who, motivated by an unnatural or abnormal sexual interest in
children, arranges a meeting with a minor or a person he or she
believes to be a minor for the purpose of exposing his or her
genitals or pubic or rectal area, having the child expose his or her
genitals or pubic or rectal area, or engaging in lewd or lascivious
behavior, shall be punished by a fine not exceeding five thousand
dollars ($5,000), by imprisonment in a county jail not exceeding
one year, or by both the fine and imprisonment.” Subdivision (b)
of that section provides: “Every person described in paragraph (1)
of subdivision (a) who goes to the arranged meeting place at or
about the arranged time, shall be punished by imprisonment in
the state prison for two, three, or four years.”
       A violation of section 288.4, subdivision (b) requires: “1. The
defendant arranged a meeting with a person he believed to be a
minor; [¶] 2. When the defendant did so, he was motivated by an
unnatural or abnormal sexual interest in children; [¶] 3. At that
meeting, the defendant intended to expose his genitals or pubic or
rectal area or have the minor expose her genitals or pubic or
rectal area or engage in lewd or lascivious behavior; AND [¶] 4.
the defendant went to the arranged meeting place at or about the
arranged time.” (CALCRIM No. 1126.) “An attempt to commit a
crime consists of two elements: a specific intent to commit the




                                  6
crime, and a direct but ineffectual act done toward its
commission.” (§ 21a.)
       Martinez appears to argue his conviction is not supported
by substantial evidence because “Katie” was a fictitious person
created by Deputy Lopez-Romero. The plain language of the
statute under which Martinez was convicted belies his claim.
Subdivision (a)(1) of section 288.4 states that the statute applies
to any person who “arranges a meeting with a minor or a person
he or she believes to be a minor[.]” (Italics added.) Deputy Lopez-
Romero stated in her texts to Martinez that she was only 16
years old. The record thus clearly shows Martinez arranged a
meeting with a person (i.e., Deputy Lopez-Romero) he believed to
be a minor.
       Martinez next argues there is insufficient evidence to
sustain his conviction because the record shows his intent was “at
best ambivalent.” He also claims his acts “were merely
preparatory and not sufficient to constitute an actual attempt to
meet this so-called minor for a lewd purpose” because he drove off
after looking through the fence. In other words, Martinez argues
there is insufficient evidence he harbored the requisite intent or
committed the acts necessary to complete the crime of which he
was convicted. We disagree. His text messages with Deputy
Lopez-Romero, followed by his act of showing up at the agreed-to
address, constitute substantial evidence from which the jury
could reasonably conclude he intended to commit, and indeed
committed, the crime of attempting to meet a minor for lewd
purposes. The jury could have reasonably concluded Martinez
drove off after looking through the fence because he did not see
“Katie” inside the Burger King and sensed the police may have
been involved in what transpired. The jury also could have




                                7
reasonably concluded the crime had already been completed by
the time Martinez decided to drive away.
      In sum, the jury verdict is supported by substantial
evidence.

   II.   The case is remanded for a hearing on Martinez’s
         ability to pay attorneys’ fees

      Martinez next argues the attorneys’ fees must be stricken
because the court imposed them without holding an ability to pay
hearing. The Attorney General agrees the trial court erred in this
regard, but argues the proper remedy is a remand for an ability
to pay hearing. We agree with the Attorney General.

   A. Relevant proceedings

       At the sentencing hearing, the court asked Martinez if he
was contributing to the support of any parents or siblings.
Martinez informed the court he was supporting his parents who
lived outside the country. In response, the court stated: “All fines
and fees, except those mandatory and the sex offender fine, are
permanently stayed because defendant is contributing to support
of parents and to impose them would be an extraordinary
financial hardship.” In regards to attorneys’ fees, the court
stated: “Attorney[s’] fees in the amount determined by the
financial evaluator for the outstanding job done by [the public
defender].” Counsel asked the court to waive the attorneys’ fees.
The court stated it believed it lacked discretion to waive the fees,
and even if it had the discretion, it would not do so because trial
counsel had done an “outstanding job.” The court further




                                 8
explained: “[T]he job that you did on his behalf for free is worthy
of compensation. I’m not going to vacate the attorney costs; he’s
lucky to have you.”

   B. Applicable law

       “Section 987.8 establishes the statutory procedure for
determining a criminal defendant’s ability to reimburse a county
for the services of court-appointed counsel.” (People v. Smith
(2000) 81 Cal.App.4th 630, 637 (Smith).) Under section 987.8, a
trial court “may order a defendant who has the ability to pay to
reimburse the county for all or a portion of the costs of his legal
representation.” (Id. at p. 637.) “‘Proceedings to assess attorney’s
fees against a criminal defendant involve the taking of property,
and therefore require due process of law, including notice and a
hearing. [Citations.]’” (Ibid.)3




3      Subdivision (b) of section 987.8 provides in full: “If a
defendant is provided legal assistance, either through the public
defender or private counsel appointed by the court, upon
conclusion of the criminal proceedings in the trial court or upon
the withdrawal of the public defender or appointed private
counsel, the court may, after notice and a hearing, make a
determination of the present ability of the defendant to pay all or
a portion of the cost thereof. The court may, in its discretion, hold
one such additional hearing within six months of the conclusion
of the criminal proceedings. The court may, in its discretion,
order the defendant to appear before a county officer designated
by the court to make an inquiry into the ability of the defendant
to pay all or a portion of the legal assistance provided.”




                                  9
   C. Analysis

       We first address forfeiture. Martinez’s attorney asked the
court to waive the attorneys’ fees, but did not object to the court’s
reasons for denying the request. Despite trial counsel’s failure to
object, forfeiture is inapplicable because there is insufficient
evidence to support a finding that Martinez had the ability to pay
attorneys’ fees. (See People v. Pacheco (2010) 187 Cal.App.4th
1392, 1397, disapproved on other grounds in People v. Trujillo
(2015) 60 Cal.4th 850, 858, People v. McCullough (2013) 56
Cal.4th 589.)
       Turning to the merits of the issue, the trial court here
incorrectly believed it lacked the discretion to waive the
attorneys’ fees. The court also decided attorneys’ fees were proper
for a reason that was irrelevant to Martinez’s ability to pay them
– the quality of advocacy provided by his public defender. The
court did not hold an ability to pay hearing before mandating
that attorneys’ fees be imposed. The case is therefore remanded
for a noticed hearing on Martinez’s ability to pay attorneys’ fees.
(See § 987.8, subd. (b); see also People v. Patterson (2017) 2
Cal.5th 885, 894 [a trial court abuses its discretion when its
decision rests on an error of law].) At the hearing, Martinez shall
be entitled to the rights to: (1) be heard in person; (2) present
witnesses and other documentary evidence; (3) confront and
cross-examine adverse witnesses; and (4) have the evidence
against him be disclosed to him. (§ 987.8, subd. (e)(1)(A)-(D).)
       We reject Martinez’s contention that the attorneys’ fees
should be stricken because remand would be an idle act. As
Martinez himself points out, the trial court never held a hearing
on his ability to pay the attorneys’ fees. It is therefore unclear




                                 10
what the trial court might conclude with respect to Martinez’s
ability to pay them.

                         DISPOSITION

       The case is remanded for a hearing to determine Martinez’s
ability to pay attorneys’ fees. In all other respects, the judgment
is affirmed.4

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




      CURREY, J.



      We concur:



      WILLHITE, Acting P.J.



      COLLINS, J.

4      Although the trial court did send the matter to the
financial evaluator, it did so after concluding Martinez was
required to pay. The record does not indicate whether the court
eventually received a report from the financial evaluator, nor the
amount of attorneys’ fees the trial court ultimately imposed, if
any. On remand, the trial court may obtain an evaluation from
the financial evaluator in connection with the ability to pay
hearing.




                                11